IN THE SUPREME COURT OF TEXAS

                                 No. 09-0185

                    IN RE  MINTER ELECTRIC COMPANY, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's agreed motion for temporary  relief,  filed  March  4,
2009, is granted.  All  trial  court  proceedings  in  Cause  No.  06-12470,
styled Cindy Berry, Megan Taylor, and the Estate of Irvin Matthew Taylor  v.
Minter Electric Company, Inc., Jesus  Guevara,  and  the  Texas  Health  and
Human Services Commission (as a party  entitled  to  notice  only),  in  the
191st District Court of Dallas County, Texas,  are  stayed  pending  further
order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 13, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk